Order filed, April 16, 2012.




                                            In The

                      Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00138-CR
                                     ____________

                             Khaleem Hasan Guillory, Appellant

                                             V.

                                The State of Texas, Appellee


                       On Appeal from the 183rd District Court
                                Harris County, Texas
                           Trial Court Cause No. 1322045


                                            ORDER

       The reporter’s record in this case was due April 9, 2012. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Janet Ragan, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                       PER CURIAM